DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-14 are pending and are currently under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-performance” in claims 1-13 is a relative term which renders the claim indefinite. The term “high-performance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not .

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	In regard to claim 1, the prior art fails to disclose or adequately suggest an alloy consisting of up to 0.10 weight percent oxygen, up to 0.03 weight percent nitrogen, less than 0.004 weight percent sulfur, up to 0.20 weight percent carbon, 0.6 to 1.4 weight percent manganese, 0.76 to 2.0 weight percent silicon, less than 0.05 weight percent phosphorus, 25 to 35 weight percent chromium, 10.6 to 15.6 weight percent nickel, 2 to 10 weight percent tungsten, 0.3 to 0.9 weight percent iron, less than 0.04 weight percent tantalum, less than 0.008 weight percent boron, less than 0.02 weight percent copper, less than 0.003 weight percent zirconium, and the balance cobalt. The closest prior art to Berthod et al. (WO ‘429) discloses a cobalt based alloy comprising 23 to 34 weight percent chromium, less than 3 weight percent iron, 6 to 12 weight percent nickel, less than 1 weight percent silicon, 3 to 10 weight percent tantalum, less than 0.5 weight percent manganese, 0.2 to 1.2 weight percent carbon, less than 0.1 weight percent zirconium, 0 to 8 weight percent tungsten, the rest formed by cobalt and impurities. However, the manganese in the instant claims have a minimum content of 0.6 weight percent and the maximum content of tantalum in the instant claims is about 0.04 weight percent and while the disclosure of Berthod et al. (WO ‘429) may require the same elements as in the instant claims, the instant claims require a materially different composition. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759